 

Exhibit 10.2

 

FIRST AMENDMENT TO TERM LOAN AGREEMENT

 

March 30, 2020

 

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is by and among
EQM Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
Lenders party hereto (collectively, the “Approving Lenders”) and Toronto
Dominion (Texas) LLC, in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Term Loan Agreement, dated as of
August 16, 2019 (the “Credit Agreement”), by and among the Borrower, the
Approving Lenders, any other Lenders from time to time party thereto, the
Administrative Agent and any other Persons named therein. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement, as amended by this Amendment.

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement as more fully
described herein; and

 

WHEREAS, the Approving Lenders and the Administrative Agent have agreed to such
amendments on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             Amendments to the Credit Agreement. Effective automatically and
immediately (the “Effective Time”), so long as the conditions precedent set
forth in Section 2 of this Amendment have been satisfied (or waived in writing
by the Administrative Agent and the Approving Lenders), the parties hereto agree
that the Credit Agreement is hereby amended as follows:

 

a)             The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Letter Agreement” means that certain Letter Agreement, dated as of
February 26, 2020, by and between EQT Corporation, a Pennsylvania corporation,
and the Borrower.

 

“Deferred Revenue Adjustment” means, as to any applicable period, an aggregate
net amount determined by the Borrower in good faith equal to the difference
between the amount of revenue recognized with respect to

 



 

 

 

all contractual performance obligations and the amount of consideration received
with respect to all contractual performance obligations. Upon the reasonable
request of the Administrative Agent, the Borrower shall provide the
Administrative Agent with supporting documentation for its calculation of the
Deferred Revenue Adjustment.

 

“First Amendment” means the First Amendment to Term Loan Agreement, dated
March 30, 2020, by and among the Borrower, the Lenders party thereto, the
Administrative Agent and any other Persons party thereto.

 

“First Amendment Effective Date” means March 30, 2020.

 

“Gas Gathering Agreement” means that certain Gas Gathering and Compression
Agreement, dated as of February 26, 2020, by and among EQT Corporation, a
Pennsylvania corporation, EQT Production Company, a Pennsylvania corporation,
Rice Drilling B LLC, a Delaware limited liability company, EQT Energy, LLC, a
Delaware limited liability company, and EQM Gathering Opco, LLC, a Delaware
limited liability company, as amended, restated, supplemented, modified, waived
or replaced from time to time.

 

“Intercompany Loan Agreement” means that certain Loan Agreement, dated as of
March 3, 2020, by and between the Borrower, as lender, and ETRN, as borrower, as
amended, restated, supplemented, modified, waived or replaced from time to time.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
February 26, 2020, by and among ETRN, the Borrower and the other Persons party
thereto, as amended, restated, supplemented, modified, waived or replaced from
time to time.

 

“MVP Project” means that certain Qualified Project referred to as the “MVP
Project” in that certain letter agreement with respect to Qualified Project
EBITDA Adjustments, dated as of October 25, 2019, by and between the Borrower
and the Wells Fargo Bank, National Association, as administrative agent under
the Revolving Credit Agreement.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Share Purchase Agreements” means (i) that certain Share Purchase Agreement,
dated as of February 26, 2020, by and between EQT Corporation, a Pennsylvania
corporation, and ETRN, pursuant to which ETRN agreed to purchase Equity
Interests in ETRN from EQT Corporation in exchange for cash and (ii) that
certain Share Purchase Agreement, dated as of February 26, 2020, by and between
EQT Corporation and ETRN, pursuant to which ETRN agreed to purchase Equity
Interests in ETRN from EQT Corporation in exchange for a

 



2

 

 

promissory note issued by ETRN in favor of EQT Corporation and which promissory
note was assigned to the Borrower, in each case, as amended, restated,
supplemented, modified, waived or replaced from time to time.

 

“Specified Transactions” means (i) the negotiation, execution and delivery of,
and the consummation of the transactions under, the Merger Agreement, (ii) the
negotiation, execution and delivery of each of the Gas Gathering Agreement, the
Intercompany Loan Agreement, the Share Purchase Agreements, the letter agreement
described in clause (i) of the definition of Water Services Transaction below
and any similar agreement described in clause (ii) of such definition, and the
Credit Letter Agreement, and (iii) the negotiation, execution and delivery of,
and the consummation of the transactions under, any documentation governing a
transaction permitted by Sections 7.01, 7.05 (including any Partnership Rollup
Event or Partnership Restructuring Event), 7.08 or 7.09, in each case, together
with any amendments, restatements, supplements, modifications, waivers or
replacements to any of the foregoing.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Water Services Transaction” means (i) the transactions contemplated by that
certain letter agreement, dated as of February 26, 2020, by and between
affiliates of EQT Corporation, a Pennsylvania corporation, and certain
Subsidiaries of the Borrower concerning the procurement, storage, transportation
and/or supply of fresh and produced water and (ii) any other material
procurement, storage, transport, and/or supply agreement for fresh and produced
water, together with any amendments, restatements, supplements, modifications,
waivers or replacements to any of the foregoing.

 

b)           The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended as follows:

 

(i)by replacing the “Pricing Grid” in its entirety with the following “Pricing
Grid”:

 

PRICING GRID

 



3

 

 

Pricing
Level  Public Debt Ratings
S&P/Moody’s/Fitch  Eurodollar
Rate   Base
Rate  1  BBB+/Baa1/BBB+ or higher  1.000%  0.000% 2  BBB/Baa2/BBB  1.125% 
0.125% 3  BBB-/Baa3/BBB-  1.250%  0.250% 4  BB+/Ba1/BB+  1.625%  0.625% 5 
BB/Ba2/BB  1.875%  0.875% 6  BB-/Ba3/BB-  2.250%  1.250% 7  B+/B1/B+ or lower or
unrated by S&P and Moody’s  2.625%  1.625%

 

(ii)by amending and restating the fourth sentence under the defined term “Public
Debt Ratings” to read in its entirety as follows:

 

In the event that the Borrower does not have a Public Debt Rating from at least
one of S&P or Moody’s, then the Applicable Rate shall be calculated at “Pricing
Level 7” on the “Pricing Grid” above.

 

(iii)by amending and restating the final sentence under the defined term “Public
Debt Ratings” to read in its entirety as follows:

 

For the avoidance of doubt, the pricing level in effect on the First Amendment
Effective Date shall be “Pricing Level 5” on the “Pricing Grid” above.

 

c)            The definition of “Bail-In Action” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

d)            The definition of “Bail-In Legislation” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks,

 



4

 

 

investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).

 

e)            The definition of “Change of Control” in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating clause (b)(ii) in
its entirety to read as follows:

 

(ii) the failure of the General Partner to be the general partner of, and to
Control, the Borrower.

 

f)            The definition of “Commercial Operation Date” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Commercial Operation Date” means, as context may require, the date on which a
Qualified Project is scheduled to be or is actually substantially complete and
commercially operable or, at the option of the Borrower, (a) with respect to a
Qualified Project (other than the MVP Project) of any Designated Joint Venture,
a later date determined under the terms of the Revolving Credit Agreement (or,
in the event no Revolving Credit Agreement is in effect or the terms of the
Revolving Credit Agreement no longer permit the determination of a later date,
as reasonably agreed by the Borrower and the Administrative Agent in light of
the anticipated timing of dividends and distributions from such Designated Joint
Venture (but in any event no later than the end of the first full fiscal quarter
after such a Qualified Project is substantially complete and commercially
operable) and (b) with respect to the MVP Project, December 31, 2020 or a later
date determined under the terms of the Revolving Credit Agreement (or, in the
event no Revolving Credit Agreement is in effect or the terms of the Revolving
Credit Agreement no longer permit the determination of a later date, as
reasonably agreed by the Borrower and the Administrative Agent (acting on the
direction of the Required Lenders).

 

g)            The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Consolidated EBITDA” means, for any period, subject to Section 1.03(c), an
amount equal to (a) Consolidated Net Income for such period plus (b) to the
extent deducted in determining Consolidated Net Income for such period, the
aggregate amount of (i) taxes based on or measured by income, (ii) Consolidated
Interest Charges, (iii) transaction expenses incurred for such period related to
(A) the execution and delivery of the Revolving Credit Agreement and any
amendments, supplements, modifications, refinancings or replacements thereto
(including, without limitation, financing fees and expenses), (B) the execution
and delivery of this Agreement and any amendments, supplements, modifications,
refinancings or replacements thereto (including, without limitation, financing
fees and expenses), (C) the Specified Transactions, (D) any

 



5

 

 

Qualified Acquisition and (E) any other debt incurrence permitted under
Section 7.09, provided, that, no such transaction expenses incurred after the
First Amendment Effective Date that exceed $10 million, in the aggregate, shall
be added pursuant to this clause (iii), and (iv) depreciation and amortization
expense plus (c) the amount of cash dividends and cash distributions earned in
such period by the Borrower and its Subsidiaries on a consolidated basis from
(i) unconsolidated subsidiaries of the Borrower or other Persons and
(ii) Designated Joint Ventures, provided that the amount of cash dividends and
cash distributions earned in such period from Designated Joint Ventures formed,
designated or otherwise acquired after the First Amendment Effective Date and
added pursuant to this clause (c)(ii) shall not exceed, in the aggregate
twenty-five percent (25%) of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined before giving
effect to the inclusion of any such amounts from such Designated Joint Ventures)
plus (d) the amount collected during the period from finance lease arrangements
with Affiliates to the extent not already recognized in Consolidated Net Income
plus (e) non-cash long term compensation expenses plus (f) to the extent the
aggregate Deferred Revenue Adjustment as determined by the Borrower resulted
from an excess of consideration received over the amount of revenue recognized,
which would have had the effect of reducing Consolidated Net Income for such
period, the aggregate Deferred Revenue Adjustment minus (g) to the extent
included in determining Consolidated Net Income for such period, other income
and equity in earnings from unconsolidated subsidiaries of the Borrower minus
(h) any amounts previously added to Consolidated EBITDA pursuant to clause
(e) above during a prior period to the extent they are paid in cash during the
current period minus (i) to the extent the aggregate Deferred Revenue Adjustment
as determined by the Borrower resulted from an excess of revenue recognized over
the amount of consideration received, which would have had the effect of
increasing Consolidated Net Income for such period, the aggregate Deferred
Revenue Adjustment.

 

h)            The definition of “Debt” in Section 1.01 of the Credit Agreement
is hereby amended by amending and restating clauses (a) and (d) in their
entirety to read as follows:

 

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (provided that, at no time shall surety bonds, performance bonds or
similar instruments be included within this clause (a) except to the extent of a
reimbursement obligation then outstanding);

 

(d)debt (excluding at any time (i) prepaid interest thereon and (ii) surety
bonds, performance bonds or similar instruments to the extent there is not a
reimbursement obligation then outstanding) secured by a Lien on property owned
or being purchased by such Person (including

 



6

 

 

debt arising under conditional sales or other title retention agreements),
whether or not such debt shall have been assumed by such Person or is limited in
recourse;

 

i)            The definition of “Designated Joint Venture” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Designated Joint Venture” means, (a) Mountain Valley Pipeline, (b) Eureka,
(c) if so elected by the Borrower under the Revolving Credit Agreement (or, in
the event no Revolving Credit Agreement is in effect or the terms of the
Revolving Credit Agreement no longer permit the Borrower to make such election
(or an equivalent election having a similar effect) thereunder, with the prior
written consent of the Administrative Agent), one or more of Borrower’s
non-wholly owned subsidiaries, whether owned on the Closing Date or created or
acquired after the Closing Date and (d) any direct or indirect subsidiary of any
Designated Joint Venture under clause (a), (b) or (c) of this definition while
such election is in effect (it being understood and agreed that, for the
avoidance of doubt, if any Designated Joint Venture under clause (a), (b) or
(c) of this definition (i) would be a wholly-owned Subsidiary of the Borrower
but for its status as a Designated Joint Venture, the Borrower may make an
election to designate such Designated Joint Venture as a Subsidiary (it being
further understood and agreed that the Borrower may not subsequently elect to
re-designate a wholly-owned Subsidiary as a Designated Joint Venture) or
(ii) would cease to have any direct or indirect ownership retained by the
Borrower, such entity shall, automatically and without further notice or other
action, cease to be a Designated Joint Venture for all purposes under this
Agreement).

 

j)            The definition of “Fee Letters” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Fee Letters” means, collectively, (i) that certain Agency Fee Letter, dated as
of July 30, 2019, by and between Toronto Dominion (Texas) LLC and the Borrower,
(ii) that certain Joint Fee Letter, dated as of July 30, 2019, by and among
Toronto Dominion (Texas) LLC, The Toronto-Dominion Bank, New York Branch, TD
Securities (USA) LLC, JPMorgan Chase Bank, N.A. and the Borrower, and (iii) the
fee letter agreement, dated as of March 30, 2020, by and among Toronto Dominion
(Texas) LLC, TD Securities (USA) LLC and the Borrower.

 

k)            The definition of “Write-Down and Conversion Powers” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and

 



7

 

 

conversion powers are described in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.

 

l)              Section 5.04(c) of the Credit Agreement is hereby amended by
replacing references therein to “the Borrower and its Consolidated Subsidiaries”
with “the Borrower and its Consolidated Subsidiaries (or, if applicable, ETRN
and its consolidated subsidiaries)”.

 

m)            Section 5.20 of the Credit Agreement is hereby amended by
replacing references therein to “EEA” with “Affected”.

 

n)            Section 6.01 of the Credit Agreement is hereby amended by

 

(i)amending and restating clauses (a) and (b) in their entirety to read as
follows:

 

(a)          as soon as available, and in any event within the earlier of
(i) ninety (90) days after the end of each fiscal year of the Borrower and
(ii) five (5) days after such information is required to be filed with the SEC,
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
operations, cash flows and changes in equity for such fiscal year, setting forth
in each case in comparative form (to the extent applicable and, in any event,
without requiring restatements for discontinued operations) the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing selected by the
Borrower, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit. Notwithstanding the foregoing, after the “effective
time” (however denominated with respect to the closing of the relevant
transactions) under the Merger Agreement, the obligations set forth in this
Section 6.01(a) may be satisfied with respect to the delivery of financial
statements of the Borrower and its Consolidated Subsidiaries by furnishing to
the Administrative Agent and each Lender: (A) a consolidated balance sheet of

 



8

 

 

ETRN (or another public parent of the Borrower) and its consolidated
subsidiaries as of the end of such fiscal year and the related consolidated
statements of operations, cash flows and changes in equity for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by ETRN (or such
other public parent of the Borrower), which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (B) supplemental
information reasonably available to the Borrower that explains in reasonable
detail the differences between the information relating to ETRN (or such other
public parent of the Borrower) and its consolidated subsidiaries, on the one
hand, and the information relating to the Borrower and its Consolidated
Subsidiaries, on the other hand. If the financial statements of ETRN are used
for this purpose, the delivery timeline in the first clause (ii) above shall be
deemed to mean five (5) days after such information is required to be filed with
the SEC with respect to ETRN (or such other public parent of the Borrower);

 

(b)          as soon as available, and in any event within the earlier of
(i) forty-five (45) days after the end of each of the first three quarters of
each fiscal year of the Borrower beginning with the fiscal quarter ended
September 30, 2019 and (ii) five (5) days after such information is required to
be filed with the SEC, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of operations and cash flows for such quarter and for
the portion of the Borrower’s fiscal year ended at the end of such quarter,
setting forth in the case of such statements of operations and cash flows, in
comparative form (to the extent applicable and, in any event, without requiring
restatements for discontinued operations) the figures for the corresponding
quarter and the corresponding portion of the Borrower’s previous fiscal year,
all certified (subject to normal year-end adjustments and the absence of
footnotes) as to fairness of presentation, conformity to GAAP and consistency by
the chief financial officer or the chief accounting officer of the General
Partner, on behalf of the Borrower. Notwithstanding the foregoing, after the
“effective time” (however denominated with respect to the closing of the
relevant transactions) under the Merger Agreement, the obligations set forth in
this Section 6.01(b) may be satisfied with

 



9

 

 

respect to the delivery of financial statements of the Borrower and its
Consolidated Subsidiaries by furnishing to the Administrative Agent and each
Lender: (A) a consolidated balance sheet of ETRN (or another public parent of
the Borrower) and its consolidated subsidiaries as of the end of such quarter
and the related consolidated statements of operations and cash flows for such
quarter and for the portion of ETRN’s (or such other public parent of the
Borrower’s) fiscal year ended at the end of such quarter, setting forth in the
case of such statements of operations and cash flows, in comparative form the
figures for the corresponding quarter and the corresponding portion of ETRN’s
(or such other public parent of the Borrower’s) previous fiscal year, all
certified (subject to normal year-end adjustments and the absence of footnotes)
as to fairness of presentation, conformity to GAAP and consistency by the chief
financial officer or the chief accounting officer of ETRN (or such other public
parent of the Borrower) and (B) supplemental information reasonably available to
the Borrower that explains in reasonable detail the differences between the
information relating to ETRN (or such other public parent of the Borrower) and
its consolidated subsidiaries, on the one hand, and the information relating to
the Borrower and its Consolidated Subsidiaries, on the other hand. If the
financial statements of ETRN (or such other public parent of the Borrower) are
used for this purpose, the delivery timeline in the first clause (ii) above
shall be deemed to mean five (5) days after such information is required to be
filed with the SEC with respect to ETRN (or such other public parent of the
Borrower);

 

(ii)  amending the first paragraph appearing in the flush portion of
Section 6.01 of the Credit Agreement to add “, ETRN’s website on the Internet at
the website provided to the Administrative Agent (which as of the First
Amendment Effective Date is https://www.equitransmidstream.com) or another
website provided to the Administrative Agent in a notice from the Borrower”
immediately after the reference to “Schedule 10.02” appearing therein.

 

o)            Section 7.01 of the Credit Agreement is hereby amended by amending
and restating clause (x) in its entirety to read as follows:

 

(x)            Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt or other obligations not to exceed in the aggregate an
amount equal to 5% of Consolidated Net Tangible Assets at the time of creation,
incurrence, assumption or imposition of such Lien; and

 

p)            Section 7.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

10

 

 

7.02        Financial Covenant. The Borrower will not permit the Consolidated
Leverage Ratio, as at the end of each fiscal quarter of the Borrower, to be
anything other than as set forth in the table below:

 

Fiscal Quarter Consolidated Leverage Ratio Each fiscal quarter ending prior to
the First Amendment Effective Date Less than or equal to 5.00 to 1.00 Each
fiscal quarter ending on and after the First Amendment Effective Date and on or
prior to March 31, 2021 Less than or equal to 5.75 to 1.00 Each fiscal quarter
ending on and after June 30, 2021 and on or prior to December 31, 2021 Less than
or equal to 5.50 to 1.00 Each fiscal quarter ending on and after March 31, 2022
and on or prior to December 31, 2022 Less than or equal to 5.25 to 1.00 Each
fiscal quarter ending on and after March 31, 2023 Less than or equal to 5.00 to
1.00

 

provided, that subsequent to the consummation of a Qualified Acquisition
(including a Qualified Acquisition consummated prior to the First Amendment
Effective Date), the maximum Consolidated Leverage Ratio permitted with respect
to each of the first three consecutive quarters ending following such Qualified
Acquisition shall be increased by 0.50; provided, further, that the maximum
Consolidated Leverage Ratio permitted with respect to any of such first three
consecutive fiscal quarters ending following such Qualified Acquisition shall
not exceed the greater of (x) 5.50 to 1.00 and (y) the maximum Consolidated
Leverage Ratio for such fiscal quarter specified in the table above.

 

q)            Section 7.09 of the Credit Agreement is hereby amended by:

 

(i)  deleting the “and” appearing at the end of clause (g);

 

(ii)  amending and restating clause (h) in its entirety to read as follows:

 

(h)other Debt of the Subsidiaries of the Borrower so long as, after giving
effect to the incurrence of such Debt, the aggregate outstanding principal
amount of all such Debt outstanding under

 



11

 

 

this clause (h) does not exceed 5% of Consolidated Net Tangible Assets at the
time of incurrence; and

 

(iii)  adding clause (i) to read in its entirety as follows:

 

(i)            any Debt of a direct or indirect Subsidiary of the Borrower to
the Borrower or any other direct or indirect Subsidiary of the Borrower in
connection with intercompany arrangements.

 

r)            A new Section 7.11 of the Credit Agreement is hereby added as
follows:

 

7.11.       Burdensome Agreements. Neither the Borrower nor any Subsidiary shall
enter into any Contractual Obligation that limits the ability (i) of any
Subsidiary to make cash dividends or other distributions to the Borrower or to
otherwise transfer property to the Borrower, (ii) of any Subsidiary to Guarantee
the Obligations or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations, other than, in each case, any such limitation existing under or by
reason of:

 

(a)            this Agreement or any other Loan Document;

 

(b)            applicable Laws;

 

(c)            any Contractual Obligation outstanding on the First Amendment
Effective Date;

 

(d)            any Contractual Obligation (i) governing property existing at the
time of the acquisition thereof, so long as the limitation related only to such
property or (ii) of any Subsidiary existing at the time such Subsidiary was
merged or consolidated with or into, or acquired by the Borrower or a Subsidiary
of the Borrower, or otherwise became a Subsidiary of the Borrower, in each case
not created in contemplation of such acquisition, merger or consolidation or
otherwise becoming a Subsidiary of the Borrower;

 

(e)            customary non-assignment provisions entered into in the ordinary
course of business;

 

(f)            restrictions on cash or other deposits or on net worth (or other
measure of creditworthiness) imposed by customers, suppliers, landlords or
tenants under Contractual Obligations entered into in the ordinary course of
business;

 

(g)            any Contractual Obligation related to any Debt or any Lien not
prohibited by this Agreement;

 



12

 

 

(h)           any Contractual Obligation related to any sale, transfer or other
Disposition of a Subsidiary or any other property not prohibited by this
Agreement pending the consummation of such sale, transfer or other Disposition;
provided that such restrictions and conditions apply only to such Subsidiary or
such other property that is the subject of such sale, transfer or other
Disposition;

 

(i)             any Contractual Obligation related to preferred equity interests
issued by the Borrower, any Subsidiary of the Borrower, or any direct or
indirect parent of any of the foregoing, or the payment of dividends thereon in
accordance with the terms thereof; provided that (x) the issuance of such
preferred equity interests is not otherwise prohibited by this Agreement and
(y) the terms of such preferred equity interests do not expressly restrict the
ability of any Subsidiary to make Restricted Payments (other than requirements
to pay dividends or liquidation preferences on such preferred equity interests
prior to paying any Restricted Payments);

 

(j)            customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures not otherwise prohibited by this
Agreement and applicable solely to such joint venture;

 

(k)           Contractual Obligations related to (i) the Merger Agreement, (ii) 
a Partnership Restructuring Event, (iii) a Partnership Rollup Event or (iv) 
another transaction permitted under Section 7.05;

 

(l)            Contractual Obligations where the stated liability (for the
avoidance of doubt, excluding any inchoate or contingent liabilities) of the
Borrower or any of its Subsidiaries under such Contractual Obligations does not
exceed $25,000,000 per fiscal year in the aggregate at any one time for all such
Contractual Obligations;

 

(m)          customary provisions in leases, subleases, licenses or asset sale
or purchase agreements otherwise permitted by this Agreement so long as such
restrictions relate solely to the assets subject thereto;

 

(n)           customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Subsidiary;

 

(o)           any Contractual Obligation (i) with respect to surety bonds,
performance bonds or similar instruments, and guarantees associated therewith,
(ii) constituting an indemnity or performance obligation and guarantees
associated therewith, or (iii) evidencing letters of credit and related
documentation, in each case to the extent not otherwise prohibited by this
Agreement;

 



13

 

 

(p)           any Contractual Obligation that is primarily commercial in nature,
including but not limited to gas gathering agreements, water services contracts,
transportation agreements, procurement contracts for goods and services and
other agreements or arrangements for the purchase, sale, transportation,
gathering, collection, supply, and/or storage, of natural gas or other
hydrocarbons, or similar transactions or services with respect to natural gas or
other hydrocarbons; or

  

(q)           any amendment, modification, restatement, renewal, increase,
extension, supplement, refunding, replacement or refinancing of any restriction,
provision or Contractual Obligation otherwise permitted under this Section 7.11;
provided that any such amendment, modification, restatement, renewal, increase,
extension, supplement, refunding, replacement or refinancing is no more
restrictive, when taken as a whole, with respect to such limitations than those
contained in such Contractual Obligations as in effect immediately prior to such
amendment, modification, restatement, renewal, increase, extension, supplement,
refunding, replacement or refinancing.

 

s)            Section 10.23 of the Credit Agreement is hereby amended by
(i) replacing the references therein to “EEA Financial Institution” with
“Affected Financial Institution”, (ii) replacing the references therein to “an
EEA Resolution Authority” with “the applicable Resolution Authority” and
(iii) replacing the reference therein to “any EEA Resolution Authority” with
“the applicable Resolution Authority”.

 

t)             Exhibit C of the Credit Agreement is hereby amended and restated
in the form attached hereto as Annex I.

 

2.             Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the conditions precedent that:

 

a)            the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Approving Lenders (which shall
constitute the “Required Lenders” as defined in the Credit Agreement) and the
Administrative Agent;

 

b)            the representations and warranties contained in Section 3 of this
Amendment shall be true and correct in all respects as of the Effective Time;
and

 

c)            the Borrower shall have paid all fees and other amounts required
to be paid by the Borrower on or prior to the Effective Time pursuant to the
Credit Agreement and that certain fee letter agreement, dated as of March 30,
2020 by and among Toronto Dominion (Texas) LLC, TD Securities (USA) LLC and the
Borrower to the extent such fees and other amounts are invoiced to the Borrower
at least three (3) Business Days prior to the Effective Time.

 



14

 

 

3.             Representations and Warranties. The Borrower hereby represents
and warrants as follows as of the Effective Time:

 

a)             The Borrower has taken all necessary corporate or other
organizational action to authorize the execution and delivery of this Agreement
and performance of the Credit Agreement, as amended by this Agreement. Each of
this Amendment and the Credit Agreement as modified hereby constitutes the valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency, or
similar laws of general application relating to the enforcement of creditors’
rights; and

 

b)             The representations and warranties of the Borrower contained in
Article V of the Credit Agreement (except the representations and warranties in
Sections 5.04(d) and 5.05 of the Credit Agreement, as to any matter which has
heretofore been disclosed in writing by the Borrower to the Lenders by written
notice given to the Administrative Agent), shall be true and correct in all
material respects (provided that (i) if a representation or warranty is
qualified by materiality or Material Adverse Effect, then it shall be true and
correct in all respects, and (ii) the representation and warranty made in
Section 5.15(a) of the Credit Agreement is true and correct in all respects) on
and as of the Effective Time (or, if such representation or warranty speaks as
of an earlier date, as of such earlier date).

 

c)             No Default exists immediately prior to and immediately after
giving effect hereto.

 

4.            Reference to and Effect on the Credit Agreement.

 

a)            This Amendment shall be deemed to constitute a Loan Document for
all purposes and in all respects. Upon the effectiveness hereof, each reference
to the Credit Agreement in the Credit Agreement or any other Loan Document shall
mean and be a reference to the Credit Agreement, as amended hereby.

 

b)            Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

c)            THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. Except with respect to the subject
matter hereof and the changes contemplated hereby, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

5.             Governing Law; Venue; Waiver of Right to Trial by Jury; No
General Partner’s Liability for Facility. This Amendment shall be governed by,
and construed in accordance with,

 



15

 

 

the law of the State of New York. Sections 10.17(b), 10.19 and 10.22 of the
Credit Agreement shall apply to this Amendment, mutatis mutandis.

 

6.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.             Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 



16

 



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

  EQM MIDSTREAM PARTNERS, LP, as the Borrower     By: EQGP Services, LLC, its
general partner    

By:/s/ Kirk R. Oliver



Name:Kirk R. Oliver



Title:Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Term Loan Agreement

 





 

 

  TORONTO DOMINION (TEXAS) LLC, as Administrative Agent

 

By:/s/ Angela Del Duca Name:Angela Del Duca Title:Authorized Signatory

 

Signature Page to First Amendment to Term Loan Agreement

 





 

  

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as an Approving Lender       By:
/s/ Annie Dorval   Name: Annie Dorval   Title: Authorized Signatory

 

Signature Page to First Amendment to Term Loan Agreement

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as an Approving Lender       By: /s/ Stephanie
Balette   Name: Stephanie Balette   Title: Authorized Officer

 

Signature Page to First Amendment to Term Loan Agreement

 



 

 

 

  BANK OF AMERICA, N.A., as an Approving Lender       By: /s/ Ronald E. McKaig  
Name: Ronald E. McKaig   Title: Managing Director

 

Signature Page to First Amendment to Term Loan Agreement

 



 

 

 

  BMO HARRIS BANK N.A., as an Approving Lender       By: /s/ Kevin Utsey   Name:
Kevin Utsey   Title: Managing Director

 

Signature Page to First Amendment to Term Loan Agreement

 



 

 

 

  CITIBANK, N.A., as an Approving Lender       By: /s/ Michael Zeller   Name:
Michael Zeller   Title: Vice President

 

Signature Page to First Amendment to Term Loan Agreement

 



 

 

 

  MUFG BANK, LTD., as an Approving Lender       By: /s/ Kevin Sparks   Name:
Kevin Sparks   Title: Director

 

Signature Page to First Amendment to Term Loan Agreement



 

 

 

  PNC BANK, NATIONAL ASSOCIATION., as an Approving Lender       By: /s/ Kyle T.
Helfrich   Name: Kyle T. Helfrich   Title: Vice President

 

Signature Page to First Amendment to Term Loan Agreement

 



 

 

 

  THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as an Approving Lender       By: /s/
Marc Graham   Name: Marc Graham   Title: Managing Director

  

Signature Page to First Amendment to Term Loan Agreement

 





 

 

Annex I

Exhibit C

(See attached)

 



 

 

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: _______________, _____

 

To: Toronto Dominion (Texas) LLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of August 16,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among EQM Midstream Partners, LP, a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Toronto Dominion (Texas) LLC, as Administrative Agent .

 

The undersigned Responsible Officer hereby certifies to the Administrative Agent
and the Lenders (solely in his/her official capacity and not any individual
capacity) as of the date hereof that he/she is the
____________________________________1 of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the General Partner, acting on behalf of
the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.       The [(A)]2 year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of [the Borrower / ETRN /
[ ˜ ]3]4 ended as of the above date, together with the report and opinion of an
independent certified public accountant [and (B) supplemental information that
explains in reasonable detail the differences between the information relating
to [ETRN / [ ˜ ] 5]]6 and its consolidated subsidiaries, on the one hand, and
the information relating to the Borrower and its Consolidated Subsidiaries, on
the other hand, in each case as]7 required by such section are:

 

[select one]:

 

[attached hereto as Schedule 1]

 

-- or --

 



 

1 If this is a quarterly compliance certificate, it must be signed by the chief
financial officer or the chief accounting officer.

2 Select bracketed language if the financial statements of ETRN or another
public parent are being delivered to satisfy the requirements of Section
6.01(a).

3 Legal name of other public parent.

4 Select as appropriate.

5 Legal name of other public parent.

6 Select as appropriate.

7 Select bracketed language if the financial statements of ETRN or another
public parent are being delivered to satisfy the requirements of Section
6.01(a).

 



 

 

 

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.       The [(A)]8 unaudited financial statements required by Section 6.01(b)
of the Agreement for the fiscal quarter of [the Borrower/ ETRN / [ ˜ ] 9]10
ended as of the above date [and (B) supplemental information that explains in
reasonable detail the differences between the information relating to [ETRN /
[ ˜ ] 11]12 and its consolidated subsidiaries, on the one hand, and the
information relating to the Borrower and its Consolidated Subsidiaries, on the
other hand, in each case as]13 required by such section are:

 

[select one]:

 

[attached hereto as Schedule 1]

 

-- or --

 

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

 

Such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
[Borrower and its Consolidated Subsidiaries / ETRN and its consolidated
subsidiaries / [ ˜ ] 14 and its consolidated subsidiaries]15 in accordance with
GAAP consistently applied as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the financial statements
referenced in paragraph 1 above.

 

3.       A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and

 

[select one]:

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

 



 

8 Select bracketed language if the financial statements of ETRN or another
public parent are being delivered to satisfy the requirements of Section
6.01(b).

9 Legal name of other public parent.

10 Select as appropriate.

11 Legal name of other public parent.

12 Select as appropriate.

13 Select bracketed language if the financial statements of ETRN or another
public parent are being delivered to satisfy the requirements of Section
6.01(b).

14 Legal name of other public parent.

15 Select as appropriate.

 



 

 

 

--or--

 

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

4.       The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects as of the
“Financial Statement Date” referenced above.

 

5.       Attached hereto as Schedule 3 is a complete and accurate list as of the
last day of the fiscal period referenced above of each of the Borrower’s
Subsidiaries, together with its jurisdiction of formation, and the Borrower’s
direct or indirect percentage ownership therein. As of the date hereof, each
such Subsidiary is duly incorporated or formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, and
has all corporate or other organizational powers and all material governmental
authorizations required to carry on its business as now conducted, except where
the absence of any of the foregoing would not reasonably be expected to have a
Material Adverse Effect.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 



  EQM MIDSTREAM PARTNERS, LP, a Delaware limited partnership         By: EQGP
Services, LLC, its general partner, a Delaware limited liability company        
By:               Name:   Title:

 

 

 

 

Schedule 1

to the Compliance Certificate

 

Financial Statements

 

 

[select one]:

 

[See attached]

 

-- or --

 

[Available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement]

 

 

 

 

Schedule 2

to the Compliance Certificate
($ in 000’s)

 

For the Quarter/Year ended

___________________ (“Statement Date”)

 

Section 7.02 – Consolidated Leverage Ratio.

 



I.

Consolidated Debt for fiscal quarter ended the Statement Date 

 

  

 

A.      

Debt of the Borrower and its Subsidiaries on a consolidated basis at Statement
Date: 

$____________________

 



 

B.      

Debt of the Borrower or a Subsidiary solely resulting from a pledge of the
membership interests or other equity interests in a Designated Joint Venture
owned by the Borrower or such Subsidiary securing indebtedness of such
Designated Joint Venture: 

$____________________

 

 

C.  

Consolidated Debt on the Statement Date
(Lines 1.A. - 1.B.): 

$____________________

 

II.

Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
the Statement Date 

 

 

 

A.     

Consolidated Net Income for such period: 

$____________________

 

 

B.  

to the extent deducted in determining Consolidated Net Income for such period,
taxes based on or measured by income: 

$____________________

 

 

C.   

to the extent deducted in determining Consolidated Net Income for such period,
Consolidated Interest Charges: 

$____________________

 

 

D.  

to the extent deducted in determining Consolidated Net Income for such period,
transaction expenses, provided, that, no such transaction expenses incurred
after the First Amendment Effective Date that exceed $10.0 million, in the
aggregate, shall be added pursuant to this Line II.D, related to: 

 

 

  i.    the execution and delivery of the Revolving Credit Agreement and any
amendments, supplements, modifications, refinancings or replacements thereto
(including, without limitation, financing fees and expenses):
$____________________

 



 

 

 

  ii.   the execution and delivery of this Agreement and any amendments,
supplements, modifications, refinancings or replacements thereto (including,
without limitation, financing fees and expenses): $____________________

 

  iii.   the Specified Transactions16: $____________________

 

  iv.   any Qualified Acquisition17: $____________________



  v.   any other debt incurrence permitted under Section 7.09:
$____________________



  Total for Line II.D. (Lines II.D.i + II.D.ii + II.D.iii + II.D.iv + II.D.v):
$____________________



 

E.    

to the extent deducted in determining Consolidated Net Income for such period,
depreciation and amortization expense:

 

$____________________

 

  F. the amount of cash dividends and cash distributions earned in such period
by the Borrower and its Subsidiaries on a consolidated basis from (i)
unconsolidated subsidiaries of the Borrower or other Persons and (ii) Designated
Joint Ventures, provided that the amount of cash dividends and cash
distributions earned in such period from Designated Joint Ventures formed,
designated or otherwise acquired after the First Amendment Effective Date and
added pursuant to this Line II.F.ii shall not exceed, in the aggregate
twenty-five percent (25%) of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined before giving
effect to the inclusion of any such amounts from such Designated Joint
Ventures): $____________________



 



 

16 (i) The negotiation, execution and delivery of, and the consummation of the
transactions under, the Merger Agreement, (ii) the negotiation, execution and
delivery of each of the Gas Gathering Agreement, the Intercompany Loan
Agreement, the Share Purchase Agreements, the letter agreement described in
clause (i) of the definition of Water Services Transaction and any similar
agreement described in clause (ii) of such definition, and the Credit Letter
Agreement, and (iii) the negotiation, execution and delivery of, and the
consummation of the transactions under, any documentation governing a
transaction permitted by Sections 7.01, 7.05 (including any Partnership Rollup
Event or Partnership Restructuring Event), 7.08 or 7.09 of the Agreement, in
each case, together with any amendments, restatements, supplements,
modifications, waivers or replacements to any of the foregoing.

17 An Acquisition by the Borrower or any Subsidiary, the aggregate purchase
price for which, when combined with the aggregate purchase price for all other
Acquisitions by the Borrower and its Subsidiaries in any rolling 12-month
period, is greater than or equal to $25,000,000.

 



 

 

 

 

G.    

the amount collected during the period from finance lease arrangements with
Affiliates to the extent not already recognized in Consolidated Net Income:

$____________________

 

 

H.    

non-cash long term compensation expenses:

$____________________

 

 

I.      

to the extent the aggregate Deferred Revenue Adjustment as determined by the
Borrower resulted from an excess of consideration received over the amount of
revenue recognized, which would have had the effect of reducing Consolidated Net
Income for such period, the aggregate Deferred Revenue Adjustment:

$____________________

 

 

J.    

to the extent included in determining Consolidated Net Income for such period,
other income and equity in earnings from unconsolidated subsidiaries of the
Borrower:

 

$____________________



 

K.  

any amounts previously added to Consolidated EBITDA pursuant to Line II.H above
during a prior period to the extent they are paid in cash during the current
period:

 

$____________________



 

L.     

to the extent the aggregate Deferred Revenue Adjustment as determined by the
Borrower resulted from an excess of revenue recognized over the amount of
consideration received, which would have had the effect of increasing
Consolidated Net Income for such period, the aggregate Deferred Revenue
Adjustment:

 

$____________________

 

 

M.     

Consolidated EBITDA at Statement Date (Lines II.A. + II.B. + II.C. + II.D. + II.
E. + II.F + II.G + II.H + II.I – II.J – II.K - II.L.):18

$____________________

 

III.

Consolidated Debt to Consolidated EBITDA for fiscal quarter ended the Statement
Date:
(Line I.C. ¸ Line II.M.)

 

Maximum permitted:19

____________________

 



Fiscal Quarter

Maximum

Consolidated Leverage Ratio

Each fiscal quarter ending prior to the First Amendment Effective Date 5.00 to
1.00 Each fiscal quarter ending on and after the First Amendment Effective Date
and on or prior to March 31, 2021 5.75 to 1.00 Each fiscal quarter ending on and
after June 30, 2021 and on or prior to December 31, 2021 5.50 to 1.00 Each
fiscal quarter ending on and after March 31, 2022 and on or prior to December
31, 2022 5.25 to 1.00 Each fiscal quarter ending on and after March 31, 2023
5.00 to 1.00

  



 

18 May include, at Borrower’s option, Qualified Project EBITDA Adjustments as
provided in, and in accordance with the terms of, Section 1.03(c)(ii) and the
definition of “Qualified Project EBITDA Adjustments” set forth in the Credit
Agreement

19 Subsequent to the consummation of a Qualified Acquisition (including a
Qualified Acquisition consummated prior to the First Amendment Effective Date),
the maximum Consolidated Leverage Ratio permitted with respect to each of the
first three consecutive quarters ending following such Qualified Acquisition
shall be increased by 0.50; provided, further, that the maximum Consolidated
Leverage Ratio permitted with respect to any of such first three consecutive
fiscal quarters ending following such Qualified Acquisition shall not exceed the
greater of (x) 5.50 to 1.00 and (y) the maximum Consolidated Leverage Ratio
specified for any applicable period in the table below Line III.

 

 

 

 

Schedule 3

 

 

Name of Subsidiary Jurisdiction of Organization Direct/Indirect Ownership
Percentage                  

 



 

 

 

 